Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: indexing feature in claims 6 and 30.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-6, 10 and 20-32 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 3799047 A to Freeman (“Freeman”).
Freeman discloses:
Regarding claim 1: 
a base (e.g., bottom griddle plate 18) having a front surface (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57); and 

at least two spaced-apart ribs (e.g., prongs 23 labeled as “ribs” in Annotated Fig. 2; the “ribs” labeled in Annotated Fig. 2 Version 2) extending from the front surface of the base and configured to form the folding scores of the foldable waffle, wherein the at least two spaced-apart ribs divide the waffle-forming space into a bottom-forming portion between the at least two spaced-apart ribs and a pair of side-forming portions on opposing sides of the at least two spaced-apart ribs, wherein each of the side-forming portions is larger than the bottom-forming portion whereby the waffle may be folded along the folding scores so as to have a bottom portion and two larger side portions (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57, including Annotated Fig. 2 and Annotated Fig. 2 Version 2);

    PNG
    media_image1.png
    962
    1280
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    962
    1280
    media_image2.png
    Greyscale

Regarding claim 2: an outer wall formed about the perimeter of the base, wherein the at least two spaced-apart ribs intersect the outer wall (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57);
Regarding claim 3: the at least two spaced-apart ribs are parallel (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57);
Regarding claim 4: the at least two spaced-apart ribs are equidistant from a centerline of the waffle plate (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57, including Annotated Fig. 2 and Annotated Fig. 2 Version 2);
Regarding claim 5: a plurality of bumps (e.g., bumps of projecting grids 18’) extending from the front surface of the base, wherein the at least two spaced-Filing Date:November 7, 2017apart ribs are formed within the plurality of bumps so as to bound therebetween a single row of bumps (e.g., Freeman is structured such that rows are formed between prongs 23 as seen in Fig. 2 and there is one such row between prongs 23 labeled as 
Regarding claim 6: an indexing feature (e.g., handle bar 22) (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57);
Regarding claim 23: each of the at least two spaced-apart ribs is continuous between a first end at a first junction with the outer wall and a second end at a second junction with the outer wall (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57);
Regarding claim 24: the perimeter of the base is circular in shape (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57);
Regarding claim 10: 
a base (e.g., bottom griddle plate 18) having a front surface (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57); 
an outer wall (e.g., circumferential rim 20) formed about a perimeter of the base (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57); 
a plurality of bumps (e.g., bumps of projecting grids 18’) extending from the front surface of the base (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57); and 
a pair of spaced-apart parallel ribs (e.g., prongs 23 labeled as “ribs” in Annotated Fig. 2 or the “ribs” labeled in Annotated Fig. 2 Version 2) extending from the front surface of the base within the plurality of bumps equidistant from a centerline of the waffle plate and intersecting the outer wall, the pair of spaced-apart parallel ribs being configured to form two a pair of folding scores, wherein the pair of spaced-apart parallel ribs divide the waffle-forming space into a bottom-forming portion between the pair of spaced-apart parallel ribs and a pair of side-forming portions on opposing sides of the pair of spaced-apart parallel ribs, whereby the waffle may be folded along the pair of folding scores so as to 
Regarding claim 20: each of the pair of spaced-apart parallel ribs is continuous between a first end at a first junction with the outer wall and a second end at a second junction with the outer wall (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57);  
Regarding claim 21: the pair of spaced-apart parallel ribs are formed within the plurality of bumps so as to bound therebetween a single row of bumps (e.g., Freeman is structured such that rows are formed between prongs 23 as seen in Fig. 2 and there is one such row between prongs 23 labeled as “ribs” in Annotated Fig. 2 above; in addition, Annotated Fig. 2 Version 2 shows a single row of bumps wherein the single row is defined by a width corresponding to a single bump) (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57, including Annotated Fig. 2 and Annotated Fig. 2 Version 2);
Regarding claim 22: the perimeter of the base is circular in shape (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57);
Regarding claim 25: 
a base (e.g., bottom griddle plate 18) having a front surface (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57); 
an uninterrupted outer wall (e.g., circumferential rim 20) extending from the front surface and located around a perimeter of the base, wherein the outer wall forms an outer boundary of a waffle-forming space of the waffle plate (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57); 
at least two spaced-apart ribs (e.g., prongs 23 labeled as “ribs” in Annotated Fig. 2 or the “ribs” labeled in Annotated Fig. 2 Version 2) extending from the front surface of the base and configured to form the folding scores of the foldable waffle, wherein the at least two spaced-apart ribs divide the waffle-forming space into a bottom-forming portion between the at least two spaced-apart ribs and a pair of side-forming portions on opposing sides of the at least two spaced-apart ribs, whereby the 
Regarding claim 26: the at least two spaced-apart ribs intersect the outer wall (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57);
Regarding claim 27: the at least two spaced-apart ribs are parallel (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57);
Regarding claim 28: the at least two spaced-apart ribs are equidistant from a centerline of the waffle plate (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57, including Annotated Fig. 2 and Annotated Fig. 2 Version 2);
Regarding claim 29: a plurality of bumps (e.g., bumps of projecting grids 18’) extending from the front surface of the base, wherein the at least two spaced-apart ribs are formed within the plurality of bumps so as to bound therebetween a single row of bumps (e.g., Freeman is structured such that rows are formed between prongs 23 as seen in Fig. 2 and there is one such row between prongs 23 labeled as “ribs” in Annotated Fig. 2 above; in addition, Annotated Fig. 2 Version 2 shows a single row of bumps wherein the single row is defined by a width corresponding to a single bump) (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57, including Annotated Fig. 2 and Annotated Fig. 2 Version 2);
Regarding claim 30: an indexing feature (e.g., handle bar 22) (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57); and
Regarding claim 31: each of the at least two spaced-apart ribs is continuous between a first end at a first junction with the outer wall and a second end at a second junction with the outer wall (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57); and
Regarding claim 32: the perimeter of the base is circular in shape (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-6, 10 and 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9820609. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered.  Applicant’s arguments with respect to claim(s) 1-6, 10 and 20-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 21, 2021